Citation Nr: 1743589	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran had recognized service with the Philippine Commonwealth Army, the United States Armed Forces in the Far East (USAFFE), from September 1941 to December 1942 and from April 1945 to February 1946.  The appellant is the Veteran's surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.

In the December 2013 Substantive Appeal, the appellant requested a Board hearing at a local VA office (Travel Board hearing).  In an August 2017 correspondence, the appellant withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2016).


FINDING OF FACT

The Veteran's only active duty is recognized service with the USAFFE from September 1941 to December 1942 and from April 1945 to February 1946; at no time did the Veteran perform verified service in the United States Army, Navy, Marine Corps, Air Force, or Coast Guard, or their Reserve components.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 107(a), 1781 (West 2014); 38 C.F.R. §§ 3.40, 17.271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
Duties to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Eligibility for CHAMPVA Benefits

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2016).  In the present case, the Veteran had recognized service with the USAFFE from September 1941 to December 1942 and from April 1945 to February 1946.  The Veteran's verified service and his eligibility for benefits as a result of this service is governed by 38 U.S.C.A. § 107(a).

Under CHAMPVA, in pertinent part, VA is authorized to provide medical care for the spouse or child of a veteran who has been adjudicated by VA as having a permanent and total service-connected disability, or the surviving spouse or child of a Veteran who died as a result of an adjudicated service-connected disability or who at the time of death had a total disability permanent in nature, resulting from a service-connected disability.  38 U.S.C.A. § 1781; 38 C.F.R. § 17.271(a).  While the Veteran had been assigned a combined 100 percent rating for his service-connected disabilities (including a 100 percent rating for the service-connected heart disability), and the appellant was awarded Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, the Veteran's service was not of the type that provides a basis for eligibility to benefits under 38 U.S.C.A. § 1781.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including recognized guerrilla service, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces except benefits under (1) contracts of National Service Life Insurance entered into before February 18, 1946; (2) Chapter 10 of Title 37 (Payments to Missing Persons); and c) Chapters 11 (Compensation for Service-Connected Disability or Death), 13 (except 1312(a)) (Dependency and Indemnity Compensation for Service-Connected Deaths), 23 (Burial Benefits), and 24 (National Cemeteries and Memorials) of Title 38.  See 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.

Entitlement to CHAMPVA benefits is governed by chapter 17 of 38 U.S.C.A.  See 38 U.S.C.A. § 1781.  As this is not one of the enumerated benefits to which the Veteran would have been entitled to based in his verified service under 38 U.S.C.A. § 107(a), he (and his surviving spouse, the appellant) would not be eligible for CHAMPVA benefits.

In cases for VA benefits where a requisite type of veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Here, the Veteran's records do not show service with the United States Armed Forces other than service in the Philippines-based services enumerated in 38 U.S.C.A. § 107(a).  In the absence of such service, eligibility to CHAMPVA benefits for the Veteran's dependents cannot be granted.  See 38 C.F.R. § 3.203(c) (2016); Duro v. Derwinski (Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.).  There is no other evidence of record to contradict the service department's determination with respect to the service of the Veteran, and eligibility is not established.  In reaching this decision, the Board notes that the appellant has not challenged the nature of the Veteran's service and that there is no other evidence of record to suggest that the Veteran had the requisite service to qualify for the benefits sought in the current appeal.

The Board acknowledges 38 U.S.C.A. § 1734 (West 2014), which provides that VA shall furnish hospital and nursing home care and medical services for any individual who is a Commonwealth Army Veteran or new Philippine Scout and who resides in the United States and is a citizen of the United States or an alien lawfully admitted for permanent residence.

Although 38 U.S.C.A. § 1734 might potentially have allowed for the Veteran's receipt of CHAMPVA benefits, that provision does not, by its terms, extend to the Veteran's dependents, including his spouse.  The nature of the Veteran's service consequently serves as a bar to his spouse's (the appellant's) eligibility for CHAMPVA benefits by virtue of 38 U.S.C.A. § 107(a).  Consequently, entitlement to CHAMPVA benefits for the Veteran's spouse is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for CHAMPVA benefits for the Veteran's spouse is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


